TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00246-CV


                                   Cindy Schlapper, Appellant

                                                  v.

                                    Harbor Venture, Appellee

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-06-001019, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Cindy Schlapper has failed to prosecute this appeal. Due to Schlapper’s

failure to timely file an appellant’s brief, a late-brief notice was issued on June 26, 2007. In

response, Schlapper informed this Court by telephone that she intended to mail a motion for

extension of time on July 6, 2007. No such motion has been received. By letter dated July 31, 2007,

this Court requested that Schlapper file an appellant’s brief or a motion for extension of time to file

the brief no later than August 21, 2007, warning that failure to do so would result in the dismissal

of this appeal for want of prosecution. Schlapper has not filed an appellant’s brief or a motion for

extension of time. We dismiss this appeal for want of prosecution. See Tex. R. App. P. 37.3(b).



                                                       _____________________________________

                                                        Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: November 14, 2007